          Case: 1:18-cv-04620 Document #: 96 Filed: 05/18/20 Page 1 of 1 PageID #:427



 1                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
 2

 3   PATRICK HUDSON, on behalf of                            CIVIL ACTION NO 18-04620
     himself and other persons similarly situated,
 4
             Plaintiff,                                      JUDGE
 5
     v.                                                      SARA L. ELLIS
 6
     RALPH LAUREN CORPORATION,
 7   RALPH LAUREN RETAIL, INC., and                          MAG. JUDGE
     VIBES MEDIA, LLC,                                       MARY M. ROWLAND
 8

 9           Defendants.

10
                                  NOTICE OF VOLUNTARY DISMISSAL
11

12           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, please take notice

13   that Plaintiff Patrick Hudson voluntarily dismisses this action against Defendants Ralph Lauren
14
     Corporation, Ralph Lauren Retail Inc., and Vibes Media, LLC, with prejudice. Defendants
15
     consent to this dismissal.
16

17

18
                                                     Respectfully submitted,
19
          Dated: May 18, 2020                        /s/ Roberto Costales
20                                                   Roberto Costales, Esq.
                                                     BEAUMONT COSTALES LLC
21
                                                     107 W. Van Buren, Suite 209
22                                                   Chicago, Illinois 60605
                                                     Telephone: (773) 831-8000
23                                                   Facsimile: (504) 272-2956
                                                     rlc@beaumontcostales.com
24

25                                                   Attorney for Plaintiffs

26

27

28


     PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL
                                                                                                     1
